                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CAMERON McCADDEN, a minor, by
his next friend, CHRYSTAL McCADDEN,

      Plaintiff,                                     Case No: 18-12377
                                                     Honorable Denise Page Hood
v.

CITY OF FLINT, et al.

     Defendants.
_________________________________/


          ORDER GRANTING IN PART AND DENYING IN PART
         CITY DEFENDANTS’ MOTION TO DISMISS [Dkt. No. 15]

I.    INTRODUCTION

      On July 31, 2018, Plaintiff Cameron McCadden, a minor by his next friend,

Chrystal McCadden, filed this action for alleged violations of Plaintiff’s civil rights

and his rights under the Americans with Disabilities Act (“ADA”). On October 9,

2018, Defendants City of Flint (the “City”) and City Police Chief Timothy Johnson

(“Johnson”) (collectively, “City Defendants”) filed a Motion to Dismiss the claims

against the City Defendants. Dkt. No. 15. The Motion has been fully briefed. For the

reasons that follow, the Motion is granted as to the claim against Johnson and granted

in part and denied in part with respect to the claims against the City.


                                          1
II.   STATEMENT OF FACTS

      On October 12, 2015, Plaintiff, a seven-year-old with attention deficit

hyperactivity disorder (“ADHD”), experienced a disability-induced behavior episode.

Dkt. No. 1 at ¶ 34. The after-school program administered by Defendant Flint &

Genesee Chamber of Commerce (“FGCC”) contacted Defendant Terrance Walker, a

City police officer who served as a school resource officer (“Walker”). Dkt. No. 1 at

¶¶ 2, 35. Walker did not inquire whether Plaintiff had a disability or an individualized

education plan (“IEP”), and Walker immediately placed Plaintiff in handcuffs.

Plaintiff remained in those restraints for almost one hour. Dkt. No. 1 at ¶¶ 36–46.

      The City Police Department has an official policy on police interactions with

children. Section III(C)(2) of this policy states:

      Juveniles taken into custody for status offenses should normally be
      frisked for weapons prior to being transported and may be handcuffed
      or otherwise restrained at any time if, in the judgment of the officer,
      the juvenile poses a physical risk to the officer or others.

(emphasis added).

      Plaintiff’s Complaint includes five claims in which Johnson or the City are

sued: (1) a 42 U.S.C. § 1983 claim against Defendant Police Chief Timothy Johnson

(“Johnson”) for unreasonable search and seizure and excessive force in violation of

the Fourth and Fourteenth Amendments to the U.S. Constitution (Count I); (2) a

Monell liability claim against the City (Count II); (3) a claim against the City for
                                           2
disability-based discrimination in violation of Title II of the ADA (Count III); (4) a

claim for disability-based discrimination by the City for violating Section 504 of the

Rehabilitation Act (Count IV1); and (5) disability-based discrimination by the City in

violation of Michigan’s Persons with Disabilities Civil Rights Act (“PWDCRA”)

(Count V).

III.   LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

complaint. Accepting all factual allegations as true, the court will review the

complaint in the light most favorable to the plaintiff. Eidson v. Tennessee Dep’t of

Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). As a general rule, to survive a

motion to dismiss, the complaint must state sufficient “facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The complaint must demonstrate more than a sheer possibility that the

defendant’s conduct was unlawful. Id. at 556. Claims comprised of “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the



       1
         The Complaint includes two claims captioned “Count IV.” Plaintiff’s Rehabilitation Act
claim is the first “Count IV” in the Complaint.

                                              3
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

IV.   ANALYSIS

      A.       Count I - Unreasonable Search and Seizure/Excessive Force (Johnson)

      Plaintiff has sued Johnson only in his official capacity. [Dkt. No. 1 at ¶ 23; see

also Complaint’s Case Caption] The Complaint only references Johnson in the

following manners:

      (1)      In the caption (“TIMOTHY JOHNSON, Chief of Police, City of Flint,
               in his official capacity”);

      (2)      At Paragraph 23 (“Defendant TIMOTHY JOHNSON is the Chief of
               Police for the City of Flint, and the official responsible for actions and
               inactions complained of herein, including policies, practices, customs,
               and training. Chief Johnson is a “person” under 42 U.S.C. § 1983 and the
               PWDCRA. At all times relevant to this complaint, Chief Johnson and his
               predecessors were acting under color of state law. Chief Johnson is sued
               in his official capacity.”);

      (3)      In the heading of Count I (“COUNT I - UNREASONABLE SEIZURE
               AND EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AND
               FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION
               AND 42 U.S.C. § 1983 (Against Chief Johnson and Officer Walker)”);
               and

      (4)      In the “Demand for Relief,” where “Plaintiff requests that this Court: .
               . . award Plaintiff compensatory and punitive damages from Defendants
               City of Flint, Johnson, and Walker; . . .”

[Dkt. No. 1]

      The City Defendants argue that when “[a]n official-capacity claim against a

                                            4
person is essentially a claim against the municipality,” Peatross v. City of Memphis,

818 F.3d 233, 241 (6th Cir. 2016), it is duplicative and appropriate to dismiss. Doe v.

Claiborne Cnty., 103 F.3d 495, 509 (6th Cir. 1996). The City Defendants state that,

assuming Plaintiff intends to hold the City liable pursuant to the Monell claim in

Count II, Count I should be dismissed against Johnson in his official capacity as

duplicative.

      Plaintiff acknowledges that some courts have dismissed as duplicative claims

against a municipal official in his or her official capacity if the municipality is also

sued. Citing Trimble v. District of Columbia, 779 F.Supp.2d 54, 58 (D.D.C. 2011)

(citation omitted). Plaintiff argues that he has alleged that Johnson is responsible for

“policies, practices, customs and training” for the City Police Department, so Johnson

is an active participant in an issue central to this case, such that judicial resources are

likely to be conserved if the claims against Johnson remain. Plaintiff also asserts that

he is seeking injunctive relief against the City Police Department that Johnson would

have to address and implement as Chief of Police, so the motion to dismiss Johnson

should be denied.

      The Court dismisses the claim against Johnson, as it is framed as a claim against

Johnson only in his official capacity. Plaintiff’s failure to specify any distinct action

by Johnson is significant. Other than allegedly being responsible for the policies,


                                            5
practices, customs, and training for the City Police Department, Plaintiff has failed to

allege that Johnson took any action that impacted or harmed Plaintiff. Accordingly,

the claims against Johnson are simply for executing his duties as the City official in

charge of the Police Department. To the extent that any relief is granted against the

City, whomever is performing in the role as the City official in charge of the Police

Department will have the responsibility and obligation to ensure that such relief is

implemented.

      B.     Count II - Monell Liability

      A municipal defendant can only be subject to direct liability if it causes the

constitutional harm because it “implements or executes a policy statement, ordinance,

regulation or decision officially adopted and promulgated by” that body’s officers.

Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 690 (1978). “[I]t is

when execution of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury that the government as an entity is responsible under Section 1983.” Id. at

694. A plaintiff cannot allege a viable claim based solely on vicarious liability or

respondeat superior. Id. at 691. The municipality’s policy (or absence of one) must

be a “moving force” in the deprivation of the plaintiff’s constitutional rights and such

policy must have arisen from “deliberate indifference” to the rights of its citizens. Doe


                                            6
v. Claiborne Cty., Tenn., 103 F.3d at 508.

       In addition to policy or custom, the inadequacy of police training may serve as

a basis for Section 1983 liability where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact. Canton

v. Harris, 489 U.S. 378, 388 (1989). The question is “whether the training program

is adequate; and if it is not, the question becomes whether such inadequate training

can justifiably be said to represent ‘city policy.’” Id. at 390.

       Plaintiff alleges that the City had an official policy of “humiliating, outrageous,

discriminatory, and belittling actions toward children” and “imposing unnecessary

mechical restraints such as handcuffs on children.” Dkt. No. 1 at ¶ 66(a)-(b). Plaintiff

relies on the portion of the Juvenile Offenders Policy cited above that states, in part:

“Juveniles taken into custody for status offenses . . . may be handcuffed or otherwise

restrained at any time.” Dkt. No. 15, Ex. 1 at 4. Plaintiff contends that, because

Plaintiff has alleged that Walker complied with this official policy when handcuffing

Plaintiff, Plaintiff has sufficiently alleged that the City had an unconstitutional policy.

Plaintiff suggests that discovery will allow the parties to determine whether Walker’s

use of handcuffs on Plaintiff was objectively reasonable pursuant to Graham v.

Connor, 490 U.S. 386, 396 (1989).

       The City relies on the Juvenile Offenders Policy’s express language to rebuke


                                            7
Plaintiff’s arguments regarding an unconstitutional policy.           In addition to the

provision cited by Plaintiff in the preceding paragraph, the Policy states that “[i]t shall

be the policy of the Flint Police Department to deal with juvenile offenders in the least

coercive manner possible” and that its officers are given the ability to “exercise

reasonable discretion as outlined in this policy in deciding on appropriate actions.”

Dkt. No. 15, Ex. A at 1, 2. The City notes that the Juvenile Offenders Policy also

states that, “Release without further action or following informal counseling, referral

to community services or parents may be appropriate in incidents where property

damage or personal injury is not involved but intervention is necessary to avoid

potential delinquent actions and when the youth has had no prior enforcement contacts

with the police.” Id. at 2.

       The City argues that the portion of the Juvenile Offenders Policy Plaintiff relies

upon (that juveniles “maybe handcuffed or otherwise restrained at any time”) does not

require that an officer handcuff juveniles. The City states that the language affords

a City police officer the discretion to restrain a juvenile if the juvenile poses a physical

risk to the officer or others but does not require restraint of a juvenile. The City

concludes that having a policy that allows an officer to handcuff in those

circumstances satisfies constitutional standards because it requires a determination

whether officer’s actions are “objective reasonable in light of the facts and


                                             8
circumstances confronting them, without regard to their underlying intent or

motivation.” Citing Graham, 490 U.S. at 397.

      Plaintiff also alleges that the City “failed to train” its officers. Plaintiff has

alleged that his unconstitutional seizure was “caused by the series of deliberately

indifferent policies, customs, and established practices, including inadequate training

by the City of Flint . . .” Dkt. No. 1 at ¶ 66(c)-(e). Plaintiff argues that, “where the

failure to train amounts to deliberate indifference to the rights of persons with whom

the police come into contact,” such failure to train may serve as the basis for Section

1983 liability. City of Canton v. Harris, 489 U.S. 378, 385 (1989).

      The City contends that Plaintiff’s failure to train argument is deficient because

there are no allegations of “prior instances of unconstitutional conduct demonstrating

that the [City] has ignored a history of abuse and clearly was on notice that the

training in this particular area was deficient and likely to cause injury.” Burgess v.

Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (internal citations omitted). The City notes

that Plaintiff has not alleged any pattern of similar constitutional violations, such that

the City could have been on notice of the need for additional training or policies.

      Plaintiff responds that, sometimes, a history of events or a pattern of conduct

is unnecessary, as the Supreme Court recognized:

      In Canton, the Court left open the possibility that, ‘in a narrow range of
      circumstances,’ a pattern of similar violations might not be necessary to

                                            9
      show deliberate indifference. …The Court posed the hypothetical
      example of a city that arms its police force with firearms and deploys the
      armed officers into the public to capture fleeing felons without training
      the officers in the constitutional limitation on the use of deadly
      force...Given the known frequency with which police attempt to arrest
      fleeing felons and the ‘predictability that an officer lacking specific tools
      to handle that situation will violate citizens' rights,’ the Court theorized
      that a city’s decision not to train the officers about constitutional limits
      on the use of deadly force could reflect the city's deliberate indifference
      to the ‘highly predictable consequence,’ namely, violations of
      constitutional rights... The Court sought not to foreclose the possibility,
      however rare, that the unconstitutional consequences of failing to train
      could be so patently obvious that a city could be liable under §1983
      without proof of a pre-existing pattern of violations.

Connick v. Thompson, 563 U.S. 51, 63 (2011). See also Kulpa for Estate of Kulpa v.

Cantea, 708 F. App’x 846, 856 (6th Cir. 2017) (citing cases) (recognizing a Monell

cause of action for a municipality’s failure “to provide adequate training in light of

foreseeable consequences that could result from the lack of instruction.”); Martin v.

City of Broadview Heights, 2011 WL 3648103, at **9, 10 (N.D. Ohio Aug. 18, 2011).

      Plaintiff argues that he has alleged that, in this case, the circumstances reflect

that the need for adequate training was so obvious that the City’s failure to provide it

constitutes deliberate indifference to the risks of constitutional violations. Citing Dkt.

No. 1 at ¶¶ 8-12 (identifying a national study by the General Accounting Office about

children placed in restraints; citing a U.S. Dept. of Education study that concluded that

75 percent of students placed in physical restraints in schools have disabilities; noting

that approximately 20 percent of Flint Community Schools students have disabilities;

                                           10
arguing that the Michigan State Board of Education published standards that prohibit

the use of mechanical restraints on children under all circumstances, including

emergencies; and stating that Michigan’s Lieutenant Governor has characterized

restraints as “inhumane and barbaric.”). Plaintiff argues that the City should have

known the importance of training officers – especially School Resource Officers like

Walker – to first inquire whether the student at issue have disabilities for which an

IEP or other guidelines are in place for how the student should be treated. For these

reasons, Plaintiff contends that he was not required to plead a pattern of conduct or a

sequence of events that would provide the City (or Johnson or Walker) with notice of

the need for different training.

      The City counters that the only way that Plaintiff can demonstrate that the City

utilizes untrained police officers is to allege that the training is inadequate because its

officers are trained. The City states that such an argument requires that Plaintifff

allege that there is a pattern of violations to show that additional training is needed to

address that inadequacy. Citing Burgess, 735 F.3d at 478.

      The Court grants the City’s Motion to Dismiss the Monell claim based on

Plaintiff’s allegations that the Juvenile Offender Policy is an unconstitutional policy.

Plaintiff does not allege that the Juvenile Offender Policy requires its police officers

to handcuff or restrain juveniles with whom officers interact. As the City states, the


                                            11
Policy states that it “shall be the policy of the Flint Police Department to deal with

juvenile offenders in the least coercive manner possible” and that its officers are given

the ability to “exercise reasonable discretion as outlined in this policy in deciding on

appropriate actions.”     Therefore, although the actions of an officer may be

“objectively unreasonable,” the policy itself is not deliberately indifferent or

constitutionally deficient on its face.

      The Court denies the City’s Motion to Dismiss the Monell claim with respect

to Plaintiff’s failure to train claim. Plaintiff has sufficiently alleged that the City has

failed to train its police officers on appropriately interacting with juveniles who

statistically, based on existing data and studies, may have a disability that would

dictate how an officer – particularly a School Resource Officer – should interact with

such a juvenile. Plaintiff has sufficiently alleged that the City was deliberately

indifferent to a highly predictable consequence regarding juveniles.

      C.      Count III - Title II of the ADA Claim

      Plaintiff argues that he has alleged that the City discriminated against him in

violation of the ADA by: (a) authorizing Officer Walker to discriminate against

Plaintiff on the basis of disability; (b) failing to provide reasonable modifications to

policies, practices, or procedures to avoid discrimination on the basis of disability; (c)

failing to ensure policies, practices, procedures, training, or supervision that take the


                                            12
needs of children with disabilities into account; and (d) failing to avoid unnecessary

policies, practices, criteria or methods of administration that have the effect of

discriminating against persons with disabilities. See Dkt. No. 1 at ¶¶ 70, 73-77 (citing

42 U.S.C. § 12132 and 28 C.F.R. § 35.130(b)(3), (7)). See also Estate of Saylor v.

Regal Cinemas, Inc., 54 F.Supp.3d 409, 426-27 (D. Md. 2014) (finding that plaintiff’s

estate stated a claim under the ADA for failure to properly train deputies “to interact

with members of the community with developmental disabilities,” and failure to

accommodate his disability); S.R. v. Kenton Cty. Sheriff’s Office, 2015 WL 9462973,

at *8 (E.D. Ky. Dec. 28, 2015) (“Taking the allegations of plaintiffs’ complaint as

true, plaintiffs have adequately pled a Title II claim. … Plaintiffs allege that the

Kenton County Sheriff’s practice of handcuffing disabled students is impermissible

because it bypasses less severe measures such as crisis intervention, de-escalation, etc.

to address their behavioral problems.”).

      Title II of the ADA provides:

      Subject to the provisions of this title, no qualified individual with a
      disability shall, by reason of such disability, be excluded from
      participation in or be denied the benefits of the services, programs, or
      activities of a public entity, or be subjected to discrimination by any such
      entity.

42 U.S.C. § 12132 (emphasis added). The “plaintiff must make a prima facie showing

that: (1) [he] has a disability; (2) [he] is otherwise qualified; and (3) [he] was being


                                           13
excluded from participation in, denied the benefits of, or subjected to discrimination

under the program because of [his] disability.” Anderson v. City of Blue Ash, 798 F.3d

338, 357 (6th Cir. 2015). Accordingly, “the plaintiff must show that [(1)] the

defendant took action because of the plaintiff’s disability . . . [and (2)] the

discrimination was intentionally directed toward him or her in particular.” Id.

        Plaintiff argues that, pursuant to Title II of the ADA, individuals with

disabilities cannot be “excluded from participation in or be denied the benefits of of

the services, programs, or activities of a public entity,” nor may they be “subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. “[T]he phrase ‘services,

programs, or activities’ encompasses virtually everything that a public entity does.”

Johnson v. City of Saline, 151 F.3d 564, 569 (6th Cir. 1998). Plaintiff asserts he was

discriminated against by the City with respect to the “services, programs, or activities”

of law enforcement, and that he was otherwise “subjected to discrimination” by the

City.

        The City argues that Plaintiff’s Title II claim is inadequate for several reasons.

First, the City contends that Plaintiff fails to plausibly allege a discriminatory policy.

The City argues that Plaintiff’s allegations of discrimnation are contradicted by the

City Police Department’s Juvenile Offender Policy, which directs that its officers are

to utilize “the least coercive manner possible” and directs officers to “exercise


                                            14
reasonable discretion . . . in deciding on appropriate actions.” Dkt. No. 15, Ex. A at

1-2. Second, the City argues that Plaintiff has not alleged that the policy was enacted

for a discriminatory purpose - specifically, to discriminate against juveniles with

ADHD.

      Third, the City asserts that Plaintiff fails to allege that the City’s policies

discriminated against or were directed toward Plaintiff in particular. Citing Anderson,

798 F.3d at 357 (requiring that discrimination be intentionally directed toward an

individual). The City asserts that Plaintiff makes only generalized, non-specific

allegations of discrimination against persons similarly situated to Plaintiff, which are

insufficient to sustain an ADA claim. Citing Dillery v. City of Sandusky, 398 F.3d 562,

568 (6th Cir. 2005) (holding that individualized discrimination was not alleged where

the policy and training at issue affected all similarly-situated disabled persons).

      The City relies on the fact that the Juvenile Offenders Policy gave officers the

discretion to handcuff a juvenile – it did not require an officer to handcuff a juvenile

or someone with ADHD. The City also notes that neither the City nor Johnson (or

even Walker) is alleged to have known that Plaintiff had ADHD or suffered from a

disability and, as such, none of them could have discriminated against Plaintiff

because of his disability. Tucker v. Tennessee, 539 F.3d 526, 532 (6th Cir. 2008) (“the

plaintiff must show that the discrimination was intentionally directed toward him or


                                          15
her in particular”).

       Plaintiff counters that “intentional discrimination is not an element of a prima

facie case.” Tanney v. Boles, 400 F.Supp.2d 1027, 1047 (E.D. Mich. 2005) (discussing

the Rehabilitation Act). Plaintiff also argues that “intentional discrimination may be

inferred from a defendant’s deliberate indifference to the strong likelihood that pursuit

of its questioned policies will likely result in a violation of federally protected rights.”

Citing Velzen v. GVSU, 902 F.Supp.2d 1038, 1046 (W.D. Mich. 2012) (internal

quotation omitted). Plaintiff states that he has alleged deliberate indifference. See Dkt.

No. 1 at ¶¶ 73-78. Plaintiff notes that Anderson and Dillery were cases decided on

summary judgment, not at the Rule 12(b)(6) stage.

       Fourth, the City argues that Plaintiff’s Title II claim fails against the City

because Plaintiff alleges that FGCC (but not the City) operates YouthQuest. The City

contends that Title II only prohibits denial of “benefits of the services, programs, or

activities of a public entity or be[ing] subjected to discrimination by such entity.” 42

U.S.C. § 12132. The City suggests that this means that only the public entity

providing the service, program, or activity is subject to Title II’s requirements. The

City contends that, because YouthQuest, and not the City, is the public entity that

provides the services, programs, or activities about which Plaintiff complains, the City

cannot be liable under Title II.


                                            16
      Plaintiff counters that the fact that he alleges disability discrimination by

another entity – FGCC, the administrator of the YouthQuest program – does not

extinguish Plaintiff’s claims of disability discrimination by the City. Plaintiff states

that compliance with Title II requires that public entities: (1) cease engagement in

negative acts of disability discrimination, and (2) take certain affirmative steps to

ensure that disabled individuals are not subjected to disability discrimination. 42

U.S.C. §§ 12131-12134; 28 C.F.R. pt. 35. Plaintiff asserts that the City has failed to

meet these standards, causing him harm. Plaintiff contends that the Juvenile Offender

Policy does not control at the Rule 12(b)(6) stage, as it cannot resolve the fact-

intensive questions of whether that policy has the effect of disability discrimination.

      The Court denies the Motion to Dismiss as it pertains to Plaintiff’s Title II

claims. Plaintiff has alleged that the City provides public safety services (and the fact

that FGCC operates the YouthQuest program is irrelevant to the fact that the City

provides those services), so it is a public entity that falls within Title II. And,

although the City, Johnson, and Walker are not alleged to have known about

Plaintiff’s disability, Plaintiff has alleged that the City knew or should have know

about the elevated likelihood that any Flint juveniles would suffer from a disability

and should have taken action to address how officers interact with Flint juveniles. See,

e.g., Velzen, 902 F.Supp.2d at 1046 (“intentional discrimination may be inferred from


                                           17
a defendant’s deliberate indifference to the strong likelihood that pursuit of its

questioned policies will likely result in a violation of federally protected rights.”).

      D.     Count IV - Section 504 of the Rehabilitation Act Claim

      The parties agree that a claim under Section 504 of the Rehabilitation Act is

substantially similar to a Title II claim under the ADA, with two notable differences.

One difference is that the Rehabilitation Act applies only to federally funded entities,

not any public entity. See Gohl v. Livonia Pub. Sch. Distr., 836 F.3d 672, 690 (6th Cir.

2016). The other is that Rehabilitation Act claims apply only when the denial of

benefits is “solely by reason of disability.” Id. (citation omitted).

      Plaintiff argues, and the City does not dispute, that the City is a recipient of

federal financial assistance. Plaintiff asserts that the Complaint details how Plaintiff

suffered discrimination solely on the basis of his disability (ADHD), citing Dkt. No.

1 at ¶¶ 26-50, but Plaintiff does not identify any specific paragraph or language.

Plaintiff also asserts that the “solely” requirement cannot be determined on a Rule

12(b)(6) motion.

      As discussed above, the City asserts that, as Plaintiff does not allege that the

City, Johnson or Walker knew of Plaintiff’s disability (ADHD) when Walker

handcuffed and restrained Plaintiff, none of them could have discriminated against

Plaintiff (solely or even in part) on the basis of his disability.


                                            18
        The Court grants the Motion to Dismiss Plaintiff’s Rehabilitation Act claim

because it has failed to allege that the City, Johnson, or Walker knew about Plaintiff’s

disability and, therefore, could not have discriminated against him on that basis.

        E.    Count V - PWDCRA Claim

        The PWDCRA “substantially mirrors the ADA, and resolution of a plaintiff’s

ADA claim will generally, though not always, resolve the Plaintiff’s PWDCRA

claim.” Cotter v. Ajilon Servs., Inc., 287 F.3d 593, 598 (6th Cir. 2002) (citing Monette

v. Electronic Data Systems Corp., 90 F.3d 1173, 1178 (6th Cir. 1996)); Donald v.

Sybra, Inc., 667 F.3d 757, 764 (6th Cir. 2012). As Plaintiff states, his PWDCRA claim

“should be interpreted in accord with its federal counterpart and the ‘resolution of a

[defendant’s] . . . motion with respect to the ADA claim will also resolve the . . .

motion with respect to the [PWDCRA] claim.’” Hamlin v. Charter Township of Flint,

942 F. Supp. 1129, 1136 n.14 (E.D. Mich. 1996). See also Monette, 90 F.3d at 1178

n.3.	

        Accordingly, like Plaintiff’s Title II ADA claim, the motion to dismiss

Plaintiff’s PWDCRA claim is denied.

V.      CONCLUSION

        For the reasons set forth above,

        IT IS ORDERED that the Motion to Dismiss filed by Johnson and the City


                                           19
[Dkt. No. 15] is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiff’s claim(s) against Johnson in his

official capacity are DISMISSED.

      IT IS FURTHER ORDERED that Plaintiff’s Monell claim against the City is

DISMISSED to the extent it is based on an unconstitutional policy.

      IT IS FURTHER ORDERED that Plaintiff’s Monell claim against the City

REMAINS to the extent it is based on a failure to train.

      IT IS FURTHER ORDERED that Plaintiff’s PWDRCA and Title II ADA

claims REMAIN.

      IT IS ORDERED.

                                              s/Denise Page Hood
                                              Chief Judge, U. S. District Court
Dated: April 12, 2019




                                         20
